Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 3, 2019

                                    No. 04-18-00900-CV

              IN THE ESTATE OF MARJORIE A. CHILDS, DECEASED.,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2014PC0056
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
        After we granted Appellee’s first motion for an extension of time to file the brief,
Appellee’s brief was due on June 28, 2019. See TEX. R. APP. P. 38.6(b), (d). Before the
extended due date, Appellee filed an unopposed second motion requesting a thirty-day extension
of time to file the brief until July 29, 2019. See id. R. 10.5(b).
        Appellee’s motion is GRANTED. The brief is due on July 29, 2019. Any further motion
for an extension of time to file Appellee’s brief is discouraged.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court